--------------------------------------------------------------------------------

Exhibit 10.3

 

AMENDED AND RESTATED SECURITY AGREEMENT

 

 

                        AMENDED AND RESTATED SECURITY AGREEMENT dated as of
April 6, 2011, between American Lithium Minerals Inc., a corporation duly
organized and validly existing under the laws of Nevada (the “Grantor”), and
2245393 Ontario Inc., a corporation duly organized and validly existing under
the laws of Ontario (the “Secured Party”).

 

 

WITNESSETH

 

WHEREAS, the Secured Party advanced credit to the Grantor in the principal
amount of US$750,000.00 as evidenced by the secured senior convertible
promissory note, dated as of September 2, 2010 and due August 31, 2015, which
Note is being amended and restated on the date hereof (as so amended and
restated and as further amended, restated or otherwise modified from time to
time, the “2010 Note”);

 

WHEREAS, the Grantor executed and delivered a Security Agreement dated as of
September 2, 2010 (as amended, supplemented or otherwise modified prior to the
date hereof, the “Original Security Agreement”) to the Secured Party in order to
secure its obligations under the 2010 Note;

 

WHEREAS, on the date hereof the Secured Party has agreed to advance additional
credit to the Grantor in the principal amount of US$500,000.00 as evidenced by a
second secured senior convertible promissory note, dated as of the date hereof
and due August 31, 2015 (together with the 2010 Note, the “Notes”) and may in
the future lend other amounts to the Grantor,

 

WHEREAS, in order to induce the Secured Party to advance such additional credit
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Grantor has agreed to grant a continuing
security interest in and to the Collateral (as hereinafter defined) securing the
prompt and complete payment, observance and performance of the Secured
Obligations (as hereinafter defined), 

 




Security Agreement


--------------------------------------------------------------------------------


‑ 2 ‑

 

Accordingly, the parties hereto agree as follows:

 

                        Section 1.  Definitions, Etc.

 

                        1.01     Certain Uniform Commercial Code Terms.  As used
herein, the terms “Accession”, “Account”, “As-Extracted Collateral”, “Chattel
Paper”, “Commodity Account”, “Commodity Contract”, “Deposit Account”,
“Document”, “Electronic Chattel Paper”, “Equipment”, “Fixture”, “General
Intangible”, “Goods”, “Instrument”, “Inventory”, “Investment Property”,
“Letter-of-Credit Right”, “Payment Intangible”, “Proceeds”, “Promissory Note”,
“Software” and “Tangible Chattel Paper” have the respective meanings set forth
in Article 9 of the UCC, and the terms “Certificated Security”, “Entitlement
Holder”, “Financial Asset”, “Instruction”, “Securities Account”, “Security”,
“Security Certificate”, “Security Entitlement” and “Uncertificated Security”
have the respective meanings set forth in Article 8 of the UCC.

 

                        1.02     Additional Definitions.  In addition, as used
herein:

 

            “Casualty Event” means, with respect to any property of any Person,
any loss of or damage to, or any condemnation or other taking of, such property
for which such Person or any of its subsidiaries receives insurance proceeds, or
proceeds of a condemnation award or other compensation.

 

                        “Collateral” has the meaning assigned to such term in
Section 3.

 

                        “Collateral Document” has the meaning assigned to such
term in the Investment Agreement.

 

                        “Contingent Secured Obligations” means obligations of
the Grantor in respect of any claim that may be payable to the Secured Party by
the Grantor under any Transaction Document that is not yet due and payable.

 

                        “Copyright Collateral” means all Copyrights of the
Grantor, whether now owned or hereafter acquired by the Grantor, including each
Copyright identified in Annex 4.

 

                        “Copyrights” means all copyrights, copyright
registrations and applications for copyright registrations, including all
renewals and extensions thereof, all rights to recover for past, present or
future infringements thereof and all other rights whatsoever accruing thereunder
or pertaining thereto.

 

“Default” means any event of default or termination (however described) under
any Transaction Document shall occur and be continuing.

 

“Financial Accommodation” means any loan, advance, purchase of notes, security
or other instrument or property, or any other kind of agreement under which the
Grantor may be indebted or obligated to the Secured Party in any manner, whether
now existing or hereafter arising, whether direct or indirect, absolute or
contingent, joint or several, due or not due, primary or secondary, liquidated
or unliquidated, secured or not secured, and however acquired by the Secured
Party.




Security Agreement


--------------------------------------------------------------------------------




‑ 3 ‑

 

 

                        “Foreign Subsidiary” means any subsidiary of the Grantor
with respect to which the Secured Party determines that a pledge of more than
66-2/3% of the total number of shares of voting stock of such subsidiary would
result in material adverse tax consequences under Section 956 of the Code.

 

                        “Intellectual Property” means, collectively, all
Copyright Collateral, all Patent Collateral and all Trademark Collateral,
together with (a) all inventions, processes, production methods, proprietary
information, know‑how and trade secrets; (b) all licenses or user or other
agreements granted to the Grantor with respect to any of the foregoing, in each
case whether now or hereafter owned or used; (c) all information, customer
lists, identification of suppliers, data, plans, blueprints, specifications,
designs, drawings, recorded knowledge, surveys, engineering reports, test
reports, manuals, materials standards, processing standards, performance
standards, catalogs, computer and automatic machinery software and programs;
(d) all field repair data, sales data and other information relating to sales or
service of products now or hereafter manufactured; (e) all accounting
information and all media in which or on which any information or knowledge or
data or records may be recorded or stored and all computer programs used for the
compilation or printout of such information, knowledge, records or data; (f) all
licenses, consents, permits, variances, certifications and approvals of
governmental agencies now or hereafter held by the Grantor; and (g) all causes
of action, claims and warranties now or hereafter owned or acquired by the
Grantor in respect of any of the items listed above.

 

                        “Investment Agreement” means the Investment Agreement
dated as of the date hereof between the Investor and the Grantor.

 

                        “Issuers” means, collectively (a) any Person that shall
at any time be a subsidiary of the Grantor, and (b) the issuer of any equity
securities hereafter owned by the Grantor.

 

                        “Mineral Interests” mean all mineral estates, mineral
claims under state law, patented and unpatented federal lode, placer, tunnel and
mill site mining claims, mining rights, mining leases, concessions, exploration
licenses, exploitation licenses, prospecting permits, surface and subsurface
leases, licenses, subleases, sublicenses, royalty interests, overriding royalty
interests, production payment interests, net profit interests, net smelter
return interests, joint venture agreements and other rights in mineral estates,
ore bodies or production, and any other interests associated with the real
property or rights to real property of Borrower described on Annex 9, whether
existing under contract or by operation of law or otherwise;




Security Agreement


--------------------------------------------------------------------------------




‑ 4 ‑

 

 

                        “Motor Vehicles” means motor vehicles, tractors,
trailers and other like property, if the title thereto is governed by a
certificate of title or ownership.

 

                        “Patent Collateral” means all Patents of the Grantor,
whether now owned or hereafter acquired by the Grantor, including each Patent
identified in Annex 5, and all income, royalties, damages and payments now or
hereafter due and/or payable under or with respect thereto.

 

                        “Patents” means all patents and patent applications,
including the inventions and improvements described and claimed therein together
with the reissues, divisions, continuations, renewals, extensions and
continuations‑in‑part thereof, all income, royalties, damages and payments now
or hereafter due and/or payable with respect thereto, all damages and payments
for past or future infringements thereof and rights to sue therefor, and all
rights corresponding thereto throughout the world.

 

            “Person” means any individual, corporation, company, voluntary
association, partnership, limited liability company, joint venture, trust,
unincorporated organization or government (or any agency, instrumentality or
political subdivision thereof).

 

“Pledged Shares” means, collectively(i) all Shares of any Issuer hereafter owned
by the Grantor, together in each case with (a) all certificates representing the
same, (b) all shares, securities, moneys or other property representing a
dividend on or a distribution or return of capital on or in respect of the
Pledged Shares, or resulting from a split-up, revision, reclassification or
other like change of the Pledged Shares or otherwise received in exchange
therefor, and any warrants, rights or options issued to the holders of, or
otherwise in respect of, the Pledged Shares, and (c) without prejudice to any
provision of any of the Transaction Documents prohibiting any merger or
consolidation by an Issuer, all Shares of any successor entity of any such
merger or consolidation.

 

“Secured Obligations” means, collectively, the obligations of the Grantor to the
Secured Party in respect of the principal of and interest due on the Notes, and
all other amounts from time to time owing to the Secured Party by the Grantor
under the Transaction Documents or in respect of any Financial Accommodation
from time to time made available by the Secured Party to the Grantor, together
with in each case interest thereon and expenses related thereto, including any
interest or expenses accruing or arising after the commencement of any case with
respect to the Grantor under the United States Bankruptcy Code or any other
bankruptcy or insolvency law (whether or not such interest or expenses are
allowed or allowable as a claim in whole or in part in such case).

 




Security Agreement


--------------------------------------------------------------------------------




‑ 5 ‑

 

“Shares” means shares of capital stock of a corporation, limited liability
company interests, partnership interests and other ownership or equity interests
of any class in any Person.

 

                        “Trademark Collateral” means all Trademarks of the
Grantor, whether now owned or hereafter acquired by the Grantor, including each
Trademark identified in Annex 6, together, in each case, with the product lines
and goodwill of the business connected with the use of, and symbolized by, each
such trade name, trademark and service mark.  Notwithstanding the foregoing, the
Trademark Collateral does not and shall not include any Trademark that would be
rendered invalid, abandoned, void or unenforceable by reason of its being
included as part of the Trademark Collateral.

 

                        “Trademarks” means all trade names, trademarks and
service marks, logos, trademark and service mark registrations, and applications
for trademark and service mark registrations, including all renewals of
trademark and service mark registrations, all rights to recover for all past,
present and future infringements thereof and all rights to sue therefor, and all
rights corresponding thereto throughout the world.

 

                        “Transaction Documents” means collectively, this
Agreement, the Notes, the Investment Agreement and the other Collateral
Documents, whether in existence on the date hereof or entered into after the
date hereof (and any amendments, restatements, modifications or refinancing
thereof).

 

                        “UCC” means the Uniform Commercial Code as in effect
from time to time in the State of Nevada.

 

 

                        Section 2.  Representations and Warranties.  The Grantor
represents and warrants to the Secured Party that:

 

2.01     Organizational Matters; Enforceability, Etc.  The Grantor is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization.  The execution, delivery and performance of
this Agreement, and the grant of the security interests pursuant hereto, (a) are
within the Grantor’s powers and have been duly authorized by all necessary
corporate or other action, (b) do not require any consent or approval of,
registration or filing with, or any other action by, any governmental authority
or court, except for (i) such as have been obtained or made and are in full
force and effect, (ii) filings and recordings in respect of the security
interests created pursuant hereto, and (iii) filings which are required or
reasonably prudent pursuant to federal or state securities laws or applicable
stock exchanges rules, (c) will not violate any applicable law or regulation or
the charter, by‑laws or other organizational documents of the Grantor or any
order of any governmental authority or court binding upon the Grantor or its
property, (d) will not violate or result in a default under any indenture,
agreement or other instrument binding upon the Grantor or any of its assets, or
give rise to a right thereunder to require any payment to be made by any such
person, and (e) except for the security interests created pursuant hereto, will
not result in the creation or imposition of any lien, charge or encumbrance on
any asset of the Grantor.




Security Agreement


--------------------------------------------------------------------------------




‑ 6 ‑

 

 

This Agreement has been duly executed and delivered by the Grantor and
constitutes, a legal, valid and binding obligation of the Grantor, enforceable
against the Grantor in accordance with its terms, except as such enforceability
may be limited by (a) bankruptcy, insolvency, reorganization, moratorium or
similar laws of general applicability affecting the enforcement of creditors’
rights and (b) the application of general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

Neither the Grantor nor any of its subsidiaries is (a) an “investment company”
as defined in, or subject to regulation under, the Investment Company Act of
1940 or (b) a “holding company” as defined in, or subject to regulation under,
the Public Utility Holding Company Act of 1935.

 

                        2.02     Title.  The Grantor is the sole beneficial
owner of the Collateral and no lien exists upon the Collateral (and no right or
option to acquire the same exists in favor of any other Person) other than the
security interest created or provided for herein, which security interest
constitutes a valid first and prior perfected lien on the Collateral.

 

                        2.03     Names, Etc.  The full and correct legal name,
type of organization, jurisdiction of organization, organizational ID number (if
applicable) and mailing address of the Grantor as of the date hereof are
correctly set forth in Annex 1.  Said Annex 1 correctly specifies (a) the place
of business of the Grantor or, if the Grantor has more than one place of
business, the location of the chief executive office of the Grantor,  and
(b) each location where any financing statement naming the Grantor as debtor is
currently on file.

 

                        2.04     Changes in Circumstances.  The Grantor has not
(a) within the period of four months prior to the date hereof, changed its
location (as defined in Section 9‑307 of the UCC), (b) except as specified in
Annex 1, heretofore changed its name, or (c) except as specified in Annex 2,
heretofore become a “new debtor” (as defined in Section 9‑102(a)(56) of the UCC)
with respect to a currently effective security agreement previously entered into
by any other Person.

 

                        2.05     Pledged Shares.  The Grantor has no
subsidiaries and owns no equity securities of any Person as of the date hereof.

 

                        2.06     Promissory Notes.  Annex 3 sets forth a
complete and correct list of all Promissory Notes (other than any held in a
Securities Account referred to in Annex 7) held by the Grantor on the date
hereof, other than the 2010 Note.




Security Agreement


--------------------------------------------------------------------------------




‑ 7 ‑

 

 

                        2.07     Intellectual Property.  Annexes 4, 5 and 6,
respectively, set forth a complete and correct list of all copyright
registrations, patents, patent applications, trademark registrations and
trademark applications owned by the Grantor on the date hereof (or, in the case
of any supplement to said Annexes 4, 5 and 6, effecting a pledge thereof, as of
the date of such supplement).

 

                        Except pursuant to licenses and other user agreements
entered into by the Grantor in the ordinary course of business that are listed
in said Annexes 4, 5 and 6 (including as supplemented by any supplement
effecting a pledge thereof), the Grantor has done nothing to authorize or enable
any other Person to use any Copyright, Patent or Trademark listed in said
Annexes 4, 5 and 6 (as so supplemented), and all registrations listed in said
Annexes 4, 5 and 6 (as so supplemented) are, except as noted therein, in full
force and effect.

 

                        To the Grantor’s knowledge, (i) except as set forth in
said Annexes 4, 5 and 6 (as supplemented by any supplement effecting a pledge
thereof), there is no violation by others of any right of the Grantor with
respect to any Copyright, Patent or Trademark listed in said Annexes 4, 5 and 6
(as so supplemented), respectively, and (ii) the Grantor is not infringing in
any respect upon any Copyright, Patent or Trademark of any other Person; and no
proceedings alleging such infringement have been instituted or are pending
against the Grantor  and no written claim against the Grantor has been received
by the Grantor, alleging any such violation, except as may be set forth in said
Annexes 4, 5 and 6 (as so supplemented).

 

                        The Grantor does not own any Trademarks registered in
the United States of America to which the last sentence of the definition of
Trademark Collateral applies.

 

                        2.08     Deposit Accounts and Securities Accounts. 
Annex 7 sets forth a complete and correct list of all Deposit Accounts,
Securities Accounts and Commodity Accounts of the Grantor on the date hereof.

 

                        2.09     Commercial Tort Claims.  Annex 8 sets forth a
complete and correct list of all commercial tort claims of the Grantor in
existence on the date hereof.

 

                        2.10     Fair Labor Standards Act.  Any goods now or
hereafter produced by the Grantor or any of its subsidiaries included in the
Collateral have been and will be produced in compliance with the requirements of
the Fair Labor Standards Act, as amended.

 

 

                        Section 3.  Collateral.  As collateral security for the
payment in full when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations, the Grantor hereby pledges and grants to
the Secured Party as hereinafter provided a security interest in all of the
Grantor’s right, title and interest in, to and under the following property, in
each case whether tangible or intangible, wherever located, and whether now
owned by the Grantor or hereafter acquired and whether now existing or hereafter
coming into existence; (all of the property described in this Section 3 being
collectively referred to herein as “Collateral”):




Security Agreement


--------------------------------------------------------------------------------




‑ 8 ‑

 

 

(a)        all Accounts:

 

(b)        all As-Extracted Collateral;

 

(c)        all Chattel Paper;

 

(d)       all Deposit Accounts;

 

(e)        all Documents;

 

(f)        all Equipment;

 

(g)        all Fixtures;

 

(h)        all General Intangibles;

 

(i)         all Goods not covered by the other clauses of this Section 3;

 

(j)         the Pledged Shares;

 

(k)        all Instruments, including all Promissory Notes;

 

(l)         all Intellectual Property;

 

(m)       all Inventory;

 

(n)        all Investment Property not covered by other clauses of this
Section 3, including all Securities, all Securities Accounts and all Security
Entitlements with respect thereto and Financial Assets carried therein, and all
Commodity Accounts and Commodity Contracts;

 

(o)        all Letter-of-Credit Rights;

 

                        (p)        all commercial tort claims, as defined in
Section 9‑102(a)(13) of the UCC, arising out of the events described in Annex 8;

 

                        (q)        all other tangible and intangible personal
property whatsoever of the Grantor;




Security Agreement


--------------------------------------------------------------------------------




‑ 9 ‑

 

 

                        (r)        to the extent not covered above, all Mineral
Interests; and

 

                        (s)        all Proceeds of any of the Collateral, all
Accessions to and substitutions and replacements for, any of the Collateral, and
all offspring, rents, profits and products of any of the Collateral, and, to the
extent related to any Collateral, all books, correspondence, credit files,
records, invoices and other papers (including all tapes, cards, computer runs
and other papers and documents in the possession or under the control of the
Grantor or any computer bureau or service company from time to time acting for
the Grantor),

 

IT BEING UNDERSTOOD, HOWEVER, that (A) in the case of any of the foregoing that
consists of general or limited partnership interests in a general or limited
partnership, the security interest hereunder shall be deemed to be created only
to the maximum extent permitted under the applicable organizational instrument
pursuant to which such partnership is formed, (B) in no event shall the security
interest granted under this Section 3 attach to any lease, license, contract, or
agreement to which the Grantor is a party (or to any of its rights or interests
thereunder) if the grant of such security interest would constitute or result in
either (i) the abandonment, invalidation or unenforceability of any right, title
or interest of the Grantor therein or (ii) in a breach or termination pursuant
to the terms of, or a default under, any such lease, license, contract, or
agreement (other than to the extent that any such term would be rendered
ineffective by Section 9‑406, 9‑407, 9‑408 or 9‑409 of the Uniform Commercial
Code as in effect in the relevant jurisdiction), and  (C) the security interest
created hereby in Shares constituting voting stock of any Issuer that is a
Foreign Subsidiary shall be limited to that portion of such voting stock that
does not exceed 65% of the aggregate issued and outstanding voting stock of such
Issuer.

 

 

                        Section 4.  Further Assurances; Remedies.  In
furtherance of the grant of the security interest pursuant to Section 3, the
Grantor hereby agrees with the Secured Party as follows:

 

                        4.01     Delivery and Other Perfection.  The Grantor
shall promptly from time to time give, execute, deliver, file, record, authorize
or obtain all such financing statements, continuation statements, notices,
instruments, documents, agreements or consents or other papers as may be
necessary or desirable in the judgment of the Secured Party to create, preserve,
perfect, maintain the perfection of or validate the security interest granted
pursuant hereto or to enable the Secured Party to exercise and enforce its
rights hereunder with respect to such security interest, and without limiting
the foregoing, shall:

 

                        (a)        if any of the Pledged Shares, Investment
Property or Financial Assets constituting part of the Collateral are received by
the Grantor, forthwith (x) deliver to the Secured Party the certificates or
instruments representing or evidencing the same, duly endorsed in blank or
accompanied by such instruments of assignment and transfer in such form and
substance as the Secured Party may reasonably request, all of which thereafter
shall be held by the Secured Party, pursuant to the terms of this Agreement, as
part of the Collateral and (y) take such other action as the Secured Party may
reasonably deem necessary or appropriate to duly record or otherwise perfect the
security interest created hereunder in such Collateral;




Security Agreement


--------------------------------------------------------------------------------




‑ 10 ‑

 

 

                        (b)        promptly from time to time deliver to the
Secured Party any and all Instruments constituting part of the Collateral,
endorsed and/or accompanied by such instruments of assignment and transfer in
such form and substance as the Secured Party may request; provided that (other
than in the case of the promissory notes described in Annex 3 (Part B)) so long
as no Default shall have occurred and be continuing, the Grantor may retain for
collection in the ordinary course any Instruments received by the Grantor in the
ordinary course of business and the Secured Party shall, promptly upon request
of the Grantor, make appropriate arrangements for making any Instrument
delivered by the Grantor available to the Grantor for purposes of presentation,
collection or renewal (any such arrangement to be effected, to the extent
requested by the Secured Party, against trust receipt or like document);

 

(c)        promptly from time to time enter into such control agreements, each
in form and substance reasonably acceptable to the Secured Party, as may be
required to perfect the security interest created hereby in any and all Deposit
Accounts, Investment Property, Electronic Chattel Paper and Letter-of-Credit
Rights, and will promptly furnish to the Secured Party true copies thereof;

 

(d)       promptly from time to time upon the request of the Secured Party,
execute and deliver such short-form security agreements as the Secured Party may
reasonably deem necessary or desirable to protect the interests of the Secured
Party in respect of that portion of the Collateral consisting of Intellectual
Property;

 

                        (e)        promptly upon request of the Secured Party,
cause the Secured Party to be listed as the lienholder on any certificate of
title or ownership covering any Motor Vehicle (other than Motor Vehicles
constituting Inventory) and within 120 days of such request deliver evidence of
the same to the Secured Party;

 

                        (f)        keep full and accurate books and records
relating to the Collateral, and stamp or otherwise mark such books and records
in such manner as the Secured Party may reasonably require in order to reflect
the security interests granted by this Agreement; and

 




Security Agreement


--------------------------------------------------------------------------------


‑ 11 ‑

 

                        (g)        permit representatives of the Secured Party,
upon reasonable notice, at any time during normal business hours to inspect and
make abstracts from its books and records pertaining to the Collateral, and
permit representatives of the Secured Party to be present at the Grantor’s place
of business to receive copies of communications and remittances relating to the
Collateral, and forward copies of any notices or communications received by the
Grantor with respect to the Collateral, all in such manner as the Secured Party
may require.

 

                        4.02     Other Financing Statements or Control.  The
Grantor shall not (a) file or suffer to be on file, or authorize or permit to be
filed or to be on file, in any jurisdiction, any financing statement or like
instrument with respect to any of the Collateral in which the Secured Party is
not named as the sole secured party, or (b) cause or permit any Person other
than the Secured Party to have “control” (as defined in Section 9‑104, 9‑105,
9‑106 or 9‑107 of the NYUCC) of any Deposit Account, Electronic Chattel Paper,
Investment Property or Letter-of-Credit Right constituting part of the
Collateral.

 

                        4.03     Preservation of Rights.  The Secured Party
shall not be required to take steps necessary to preserve any rights against
prior parties to any of the Collateral. The Grantor shall, at its own cost and
expense, defend title to the Collateral and the first priority security interest
and lien granted to the Secured Party with respect thereto against all claims
and demands of all persons at any time claiming any interest therein  adverse to
the Secured Party. There is no agreement, order, judgment or decree, and the
Grantor shall not enter into any agreement or take any other action, that could
restrict the transferability of any of the Collateral or otherwise impair or
conflict with the Grantors' obligations or the rights of the Secured Party
hereunder

 

                        4.04     Special Provisions Relating to Certain
Collateral.

 

                        (a)        Pledged Shares.

 

(i)         So long as no Default shall have occurred and be continuing, the
Grantor shall have the right to exercise all voting, consensual and other powers
of ownership pertaining to the Pledged Shares, provided that the Grantor agrees
that it will not vote the Pledged Shares in any manner that is inconsistent with
the terms of this Agreement; and the Secured Party shall execute and deliver to
the Grantor or cause to be executed and delivered to the Grantor all such
proxies, powers of attorney, dividend and other orders, and all such
instruments, without recourse, as the Grantor may reasonably request for the
purpose of enabling the Grantor to exercise the rights and powers that it is
entitled to exercise pursuant to this Section 4.04(a)(ii).

 

(ii)        Unless and until a Default shall have occurred and be continuing,
the Grantor shall be entitled to receive and retain any dividends, distributions
or proceeds on the Pledged Shares paid in cash out of earned surplus.




Security Agreement


--------------------------------------------------------------------------------


‑ 12 ‑

 

 

(iii)       If a Default shall have occurred and be continuing, whether or not
the Secured Party exercises any available right to declare any Secured
Obligations due and payable or seeks or pursues any other relief or remedy
available to it under applicable law or under this Agreement, the Transaction
Documents or any other agreement relating to such Secured Obligation, all
dividends and other distributions on the Pledged Shares shall be paid directly
to the Secured Party and, if the Secured Party shall so request in writing, the
Grantor agrees to execute and deliver to the Secured Party appropriate
additional dividend, distribution and other orders and documents to that end,
provided that if such Default is cured, any such dividend or distribution
theretofore paid to the Secured Party shall, upon request of the Grantor (except
to the extent theretofore applied to the Secured Obligations), be returned by
the Secured Party to the Grantor.

 

                        (b)        Intellectual Property.

 

(i)         For the purpose of enabling the Secured Party to exercise rights and
remedies under Section 4.05 at such time as the Secured Party shall be lawfully
entitled to exercise such rights and remedies, and for no other purpose, the
Grantor hereby grants to the Secured Party, to the extent assignable, an
irrevocable, non‑exclusive license (exercisable without payment of royalty or
other compensation to the Grantor) to use, assign, license or sublicense any of
the Intellectual Property now owned or hereafter acquired by the Grantor,
wherever the same may be located, including in such license reasonable access to
all media in which any of the licensed items may be recorded or stored and to
all computer programs used for the compilation or printout thereof.

 

(ii)        Notwithstanding anything contained herein to the contrary, so long
as no Default shall have occurred and be continuing, the Grantor will be
permitted to exploit, use, enjoy, protect, license, sublicense, assign, sell,
dispose of or take other actions with respect to the Intellectual Property in
the ordinary course of the business of the Grantor.  In furtherance of the
foregoing, so long as no Default shall have occurred and be continuing, the
Secured Party shall from time to time, upon the request of the Grantor, execute
and deliver any instruments, certificates or other documents, in the form so
requested, that the Grantor shall have certified are appropriate in its judgment
to allow it to take any action permitted above (including relinquishment of the
license provided pursuant to clause (i) immediately above as to any specific
Intellectual Property).  Further, upon the payment in full of all of the Secured
Obligations and the expiration and termination of all obligations of the Secured
Party to make available any Financial Accommodation to the Grantor, or earlier
expiration of this Agreement or release of the Collateral, the Secured Party
shall grant back to the Grantor the license granted pursuant to clause (i)
immediately above.  The exercise of rights and remedies under Section 4.05 by
the Secured Party shall not terminate the rights of the holders of any licenses
or sublicenses theretofore granted by the Grantor in accordance with the first
sentence of this clause (ii).




Security Agreement


--------------------------------------------------------------------------------


‑ 13 ‑

 

 

(c)        Chattel Paper.  The Grantor will (i) deliver to the Secured Party
each original of each item of Chattel Paper at any time constituting part of the
Collateral, and (ii) cause each such original and each copy thereof to bear a
conspicuous legend, in form and substance reasonably satisfactory to the Secured
Party, indicating that such Chattel Paper is subject to the security interest
granted hereby and that purchase of such Chattel Paper by a Person other than
the Secured Party without the consent of the Secured Party would violate the
rights of the Secured Party.

         

                        4.05     Remedies.

 

                        (a)        Rights and Remedies Generally upon Default. 
If a Default shall have occurred and is continuing, the Secured Party shall have
all of the rights and remedies with respect to the Collateral of a secured party
under the UCC (whether or not the Uniform Commercial Code is in effect in the
jurisdiction where the rights and remedies are asserted) and such additional
rights and remedies to which a secured party is entitled under the laws in
effect in any jurisdiction where any rights and remedies hereunder may be
asserted, including the right, to the fullest extent permitted by law, to
exercise all voting, consensual and other powers of ownership pertaining to the
Collateral as if the Secured Party were the sole and absolute owner thereof (and
the Grantor agrees to take all such action as may be appropriate to give effect
to such right); and without limiting the foregoing:

 

                        (i)         the Secured Party in its discretion may, in
its name or in the name of the Grantor or otherwise, demand, sue for, collect or
receive any money or other property at any time payable or receivable on account
of or in exchange for any of the Collateral, but shall be under no obligation to
do so;

 

                        (ii)        the Secured Party may make any reasonable
compromise or settlement deemed desirable with respect to any of the Collateral
and may extend the time of payment, arrange for payment in installments, or
otherwise modify the terms of, any of the Collateral;

 

(iii)       the Secured Party may require the Grantor to notify (and the Grantor
hereby authorizes the Secured Party to so notify) each account debtor in respect
of any Account, Chattel Paper or General Intangible, and each obligor on any
Instrument, constituting part of the Collateral that such Collateral has been
assigned to the Secured Party hereunder, and to instruct that any payments due
or to become due in respect of such Collateral shall be made directly to the
Secured Party or as it may direct (and if any such payments, or any other
Proceeds of Collateral, are received by the Grantor they shall be held in trust
by the Grantor for the benefit of the Secured Party and as promptly as possible
remitted or delivered to the Secured Party for application as provided herein);




Security Agreement


--------------------------------------------------------------------------------


‑ 14 ‑

 

 

(iv)       the Secured Party may require the Grantor to assemble the Collateral
at such place or places, reasonably convenient to the Secured Party and the
Grantor, as the Secured Party may direct;

 

(v)        the Secured Party may require the Grantor to cause the Pledged Shares
to be transferred of record into the name of the Secured Party or its nominee
(and the Secured Party agrees that if any of such Pledged Shares is transferred
into its name or the name of its nominee, the Secured Party will thereafter
promptly give to the Grantor copies of any notices and communications received
by it with respect to such Pledged Shares); and

 

                        (vi)       the Secured Party may sell, lease, assign or
otherwise dispose of all or any part of the Collateral, at such place or places
as the Secured Party deems best, and for cash or for credit or for future
delivery (without thereby assuming any credit risk), at public or private sale,
without demand of performance or notice of intention to effect any such
disposition or of the time or place thereof (except such notice as is required
by applicable statute and cannot be waived), and the Secured Party or anyone
else may be the purchaser, lessee, assignee or recipient of any or all of the
Collateral so disposed of at any public sale (or, to the extent permitted by
law, at any private sale) and thereafter hold the same absolutely, free from any
claim or right of whatsoever kind, including any right or equity of redemption
(statutory or otherwise), of the Grantor, any such demand, notice and right or
equity being hereby expressly waived and released.  In the event of any sale,
assignment, or other disposition of any of the Trademark Collateral, the
goodwill connected with and symbolized by the Trademark Collateral subject to
such disposition shall be included.  The Secured Party may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for the
sale, and such sale may be made at any time or place to which the sale may be so
adjourned.

 

The Proceeds of each collection, sale or other disposition under this
Section 4.05, including by virtue of the exercise of any license granted to the
Secured Party in Section 4.04(b), shall be applied in accordance with
Section 4.09.

 

                        (b)        Certain Securities Act Limitations.  The
Grantor recognizes that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, and applicable state securities laws, the
Secured Party may be compelled, with respect to any sale of all or any part of
the Collateral, to limit purchasers to those who will agree, among other things,
to acquire the Collateral for their own account, for investment and not with a
view to the distribution or resale thereof.  The Grantor acknowledges that any
such private sales may be at prices and on terms less favorable to the Secured
Party than those obtainable through a public sale without such restrictions,
and, notwithstanding such circumstances, agrees that any such private sale shall
be deemed to have been made in a commercially reasonable manner and that the
Secured Party shall have no obligation to engage in public sales and no
obligation to delay the sale of any Collateral for the period of time necessary
to permit the issuer thereof to register it for public sale.




Security Agreement


--------------------------------------------------------------------------------


‑ 15 ‑

 

 

(c)        Notice.  The Grantor agrees that to the extent the Secured Party is
required by applicable law to give reasonable prior notice of any sale or other
disposition of any Collateral, ten business days’ notice shall be deemed to
constitute reasonable prior notice.

 

                        4.06     Deficiency.  If the proceeds of sale,
collection or other realization of or upon the Collateral pursuant to
Section 4.05 are insufficient to cover the costs and expenses of such
realization and the payment in full of the Secured Obligations, the Grantor
shall remain liable for any deficiency.

 

            4.07     Locations; Names, Etc.  Without at least 30 days’ prior
written notice to the Secured Party, the Grantor shall not (i) change its
location (as defined in Section 9‑307 of the UCC), (ii) change its name from the
name shown as its current legal name on Annex 1, or (iii) agree to or authorize
any modification of the terms of any item of Collateral that would result in a
change thereof from one Uniform Commercial Code category to another such
category (such as from a General Intangible to Investment Property), if the
effect thereof would be to result in a loss of perfection of, or diminution of
priority for, the security interests created hereunder in such item of
Collateral, or the loss of control (within the meaning of Section 9‑104, 9‑105,
9‑106 or 9‑107 of the UCC) over such item of Collateral.

 

                        4.08     Private Sale.  The Secured Party shall incur no
liability as a result of the sale of the Collateral, or any part thereof, at any
private sale pursuant to Section 4.05 conducted in a commercially reasonable
manner.  The Grantor hereby waives any claims against the Secured Party arising
by reason of the fact that the price at which the Collateral may have been sold
at such a private sale was less than the price that might have been obtained at
a public sale or was less than the aggregate amount of the Secured Obligations,
even if the Secured Party accepts the first offer received and does not offer
the Collateral to more than one offeree.

 

                        4.09     Application of Proceeds.  Except as otherwise
herein expressly provided and except as provided below in this Section 4.09, the
Proceeds of any collection, sale or other realization of all or any part of the
Collateral pursuant hereto, and any other cash at the time held by the Secured
Party under this Section 4, shall be applied by the Secured Party:

 

                        First, to the payment of the costs and expenses of such
collection, sale or other realization, including reasonable out‑of‑pocket costs
and expenses of the Secured Party and the fees and expenses of its agents and
counsel, and all expenses incurred and advances made by the Secured Party in
connection therewith;




Security Agreement


--------------------------------------------------------------------------------


‑ 16 ‑

 

 

                        Next, to the payment in full of the Secured Obligations
(or, in the case of any Contingent Secured Obligations, to the provision of
cover as provided below), in such order as the Secured Party shall in its sole
discretion determine; and

 

                        Finally, to the payment to the Grantor, or its
successors or assigns, or as a court of competent jurisdiction may direct, of
any surplus then remaining.

 

For purposes hereof, whenever this Agreement contemplates that cover shall be
provided for Contingent Secured Obligations, such cover shall be effected by the
payment to the Secured Party of any amount that will be deposited into an
account of the Secured Party to be held by the Secured Party as collateral
security for the payment of such Contingent Secured Obligations as and when they
become due and payable.

 

                        4.10     Attorney‑in‑Fact.  Without limiting any rights
or powers granted by this Agreement to the Secured Party while no Default has
occurred and is continuing, upon the occurrence and during the continuance of
any Default the Secured Party is hereby appointed the attorney‑in‑fact of the
Grantor for the purpose of carrying out the provisions of this Section 5 and
taking any action and executing any instruments that the Secured Party may deem
necessary or advisable to accomplish the purposes hereof, which appointment as
attorney‑in‑fact is irrevocable and coupled with an interest.  Without limiting
the generality of the foregoing, so long as the Secured Party shall be entitled
under this Section 5 to make collections in respect of the Collateral, the
Secured Party shall have the right and power to receive, endorse and collect all
checks made payable to the order of Grantor representing any dividend, payment
or other distribution in respect of the Collateral or any part thereof and to
give full discharge for the same.

 

                        4.11     Perfection and Recordation.  The Grantor
authorizes the Secured Party to file Uniform Commercial Code financing
statements describing the Collateral as “all assets” or “all personal property
and fixtures” of the Grantor (provided that no such description shall be deemed
to modify the description of Collateral set forth in Section 3).

 

                        4.12     Termination.  When all Secured Obligations
shall have been paid in full and all obligations of the Secured Party to make
available any Financial Accommodations to the Grantor shall have expired or
terminated, this Agreement shall terminate, and the Secured Party shall
forthwith cause to be assigned, transferred and delivered, against receipt but
without any recourse, warranty or representation whatsoever, any remaining
Collateral and money received in respect thereof, to or on the order of the 
Grantor and to be released and canceled all licenses and rights referred to in
Section 4.04(b).  The Secured Party shall also, at the expense of the Grantor,
execute and deliver to the Grantor upon such termination such Uniform Commercial
Code termination statements, certificates for terminating the liens on the Motor
Vehicles and such other documentation as shall be reasonably requested by the
Grantor to effect the termination and release of the liens on the Collateral as
required by this Section 4.12.




Security Agreement


--------------------------------------------------------------------------------


‑ 17 ‑

 

 

                        4.13     Further Assurances.  The Grantor agrees that,
from time to time upon the written request of the Secured Party, the Grantor
will execute and deliver such further documents and do such other acts and
things as the Secured Party may reasonably request in order fully to effect the
purposes of this Agreement.

 

                        Section 5.  Miscellaneous.

 

                        5.01     Notices.  All notices, requests, consents and
demands hereunder shall be in writing and telecopied or delivered to the
intended recipient at the “Address for Notices” specified beneath its name on
the signature pages hereto or, as to any party, at such other address as shall
be designated by such party in a notice to each other party.  Except as
otherwise provided in this Agreement, all such communications shall be deemed to
have been duly given when transmitted by telecopier or personally delivered or,
in the case of a mailed notice, upon receipt, in each case given or addressed as
aforesaid.

 

                        5.02     No Waiver.  No failure on the part of Secured
Party to exercise, and no course of dealing with respect to, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise by the Secured Party of any
right, power or remedy hereunder preclude any other or further exercise thereof
or the exercise of any other right, power or remedy.  The remedies herein are
cumulative and are not exclusive of any remedies provided by law.

 

                        5.03     Amendments, Etc.  The terms of this Agreement
may be waived, altered or amended only by an instrument in writing duly executed
by the Grantor and the Secured Party.

 

                        5.04     Expenses.  The Grantor agrees to reimburse the
Secured Party for all reasonable costs and expenses incurred by it (including
the reasonable fees and expenses of legal counsel) in connection with (i) any
Default and any enforcement or collection proceeding resulting therefrom,
including all manner of participation in or other involvement with
(w) performance by the Secured Party of any obligations of the Grantor in
respect of the Collateral that the Grantor has failed or refused to perform,
(x) bankruptcy, insolvency, receivership, foreclosure, winding up or liquidation
proceedings, or any actual or attempted sale, or any exchange, enforcement,
collection, compromise or settlement in respect of any of the Collateral, and
for the care of the Collateral and defending or asserting rights and claims of
the Secured Party in respect thereof, by litigation or otherwise, including
expenses of insurance, (y) judicial or regulatory proceedings and (z) workout,
restructuring or other negotiations or proceedings (whether or not the workout,
restructuring or transaction contemplated thereby is consummated) and (ii) the
enforcement of this Section 5.04, and all such costs and expenses shall be
Secured Obligations entitled to the benefits of the collateral security provided
pursuant to Section 3.




Security Agreement


--------------------------------------------------------------------------------


‑ 18 ‑

 

 

                        5.05     Successors and Assigns.  This Agreement shall
be binding upon and inure to the benefit of the respective successors and
assigns of the Grantor and the Secured Party (provided that the Grantor shall
not assign or transfer its rights or obligations hereunder without the prior
written consent of the Secured Party).

 

                        5.06     Counterparts.  This Agreement may be executed
in any number of counterparts, all of which taken together shall constitute one
and the same instrument and either of the parties hereto may execute this
Agreement by signing any such counterpart.

 

                        5.07  Governing Law; Submission to Jurisdiction; Etc.  

 

(a)        Governing Law.  This Agreement shall be construed in accordance with
and governed by the law of the State of Nevada.

 

(b)        Submission to Jurisdiction.  The Grantor hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Nevada state district court located in the city of Las Vegas
and Clark County, Nevada and of the United States District Court of the District
of Nevada, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such Nevada State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that the
Secured Party may otherwise have to bring any action or proceeding relating to
this Agreement against the Grantor or its properties in the courts of any
jurisdiction.

 

(c)        Waiver of Venue.  The Grantor hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d)       Service of Process.  Each party to this Agreement irrevocably consents
to service of process in the manner provided for notices in Section 5.01. 
Nothing in this Agreement will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.

 

5.08     WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.




Security Agreement


--------------------------------------------------------------------------------


‑ 19 ‑

 

 

                        5.09     Captions.  The captions and section headings
appearing herein are included solely for convenience of reference and are not
intended to affect the interpretation of any provision of this Agreement.

 

                        5.10     Agents and Attorneys‑in‑Fact.  The Secured
Party may employ agents and attorneys‑in‑fact in connection herewith and shall
not be responsible for the negligence or misconduct of any such agents or
attorneys‑in‑fact selected by it in good faith.

 

                        5.11     Severability.  If any provision hereof is
invalid and unenforceable in any jurisdiction, then, to the fullest extent
permitted by law, (a) the other provisions hereof shall remain in full force and
effect in such jurisdiction and shall be liberally construed in favor of the
Secured Party in order to carry out the intentions of the parties hereto as
nearly as may be possible and (b) the invalidity or unenforceability of any
provision hereof in any jurisdiction shall not affect the validity or
enforceability of such provision in any other jurisdiction.

 

                        5.12     Effect of Amendment and Restatement.  This
Agreement amends and restates the Original Security Agreement.  Nothing
contained in this Agreement shall be construed to release, cancel, terminate or
otherwise adversely affect any line, claim, right or security interest
previously granted to or retained by the Secured Party with respect to the
Collateral or the proceeds thereof under the Original Security Agreement.

 

 

[Remainder of the Page Intentionally Left Blank]





Security Agreement


--------------------------------------------------------------------------------




‑ 20 ‑

 

 

                        IN WITNESS WHEREOF, the parties hereto have caused this
Security Agreement to be duly executed and delivered as of the day and year
first above written.

 

AMERICAN LITHIUM MINERALS, INC.

 

 

 

By: ________________________

       Name:  

       Title:

 

Address for Notices:

 

American Lithium Minerals Inc.
2850 W. Horizon Ridge Parkway, Suite 200
Henderson, NV  89052

Attention:  Hugh Aird

Fax No.: (702) 430-4507

Email: haird@americanlithium.com

 

 

2245393 ONTARIO INC.

 

By: ________________________

       Name:

       Title:

 

By: ________________________

       Name:

       Title:

 

Address for Notices:

 

c/o Osler, Hoskin & Harcourt LLP
Suite 6100, 1 First Canadian Place
Toronto, ON  M5X 1B8

Attention:  Emmanuel Pressman

Fax No.: (416) 862-6666

E‑mail: epressman@osler.com

 





Security Agreement


--------------------------------------------------------------------------------


 

ANNEX 1


FILING DETAILS

 

Name:  American Lithium Minerals, Inc.

Type of Organization: Corporation

Jurisdiction of Organization: Nevada

Organizational ID Number: NV20051222382

Mailing Address: 2870 W. Horizon Ridge Parkway, Suite 200, Henderson, NV 89052

Prior Name: Nugget Resources, Inc.

 



 

 

Annex 1 to Security Agreement


--------------------------------------------------------------------------------


 

ANNEX 2

 

NEW DEBTOR EVENTS

 

None.



 

 

Annex 2 to Security Agreement


--------------------------------------------------------------------------------


 

ANNEX 3


PROMISSORY NOTES

 

None.



 

 

Annex 3 to Security Agreement


--------------------------------------------------------------------------------


 

ANNEX 4


LIST OF COPYRIGHTS, COPYRIGHT REGISTRATIONS AND

APPLICATIONS FOR COPYRIGHT REGISTRATIONS

 

None.



 

 

Annex 4 to Security Agreement


--------------------------------------------------------------------------------


 

ANNEX 5


LIST OF PATENTS AND PATENT APPLICATIONS

 

None.



 

 

Annex 5 to Security Agreement


--------------------------------------------------------------------------------


 

ANNEX 6


LIST OF TRADE NAMES, TRADEMARKS, SERVICES MARKS,

TRADEMARK AND SERVICE MARK REGISTRATIONS AND

APPLICATIONS FOR TRADEMARK AND SERVICE MARK REGISTRATIONS

 

 

None.



 

 

Annex 6 to Security Agreement


--------------------------------------------------------------------------------


 

ANNEX 7


LIST OF DEPOSIT ACCOUNTS, AND SECURITIES ACCOUNTS AND COMMODITY ACCOUNTS

 

 

American Lithium Minerals Inc.

Banking Information

Bank:  Wachovia Bank, N.A.

Address: 1525 WT Harris Blvd

                Charlotte N.C.

                28262

Accounts:

2000041563782

2000041563630



 

 

Annex 7 to Security Agreement


--------------------------------------------------------------------------------


 

ANNEX 8


LIST OF COMMERCIAL TORT CLAIMS

 

 

None.



 

 

Annex 8 to Security Agreement


--------------------------------------------------------------------------------


 

ANNEX 9

 

MINERAL INTERESTS

 

FLD CLAIMS

 

The following unpatented mining claims located in Township 1 South, Range 35
South and 36 East and Township 2 S, Range 35 East and 36 East, Esmeralda County,
Nevada

Claim Name

BLM Serial No.

FLD # 46

NMC 1018078

FLD # 47

NMC 1018079

FLD # 48

NMC 1018080

FLD # 49

NMC 1018081

FLD # 1

NMC 1018082

FLD # 2

NMC 1018083

FLD # 3

NMC 1018084

FLD # 4

NMC 1018085

FLD # 5

NMC 1018086

FLD # 6

NMC 1018087

FLD # 7

NMC 1018088

FLD # 8

NMC 1018089

FLD # 9

NMC 1018090

FLD # 10

NMC 1018091

FLD # 11

NMC 1018092

FLD # 12

NMC 1018093

FLD # 13

NMC 1018094

FLD # 14

NMC 1018095

FLD # 15

NMC 1018096

FLD # 16

NMC 1018097

FLD # 17

NMC 1018098

FLD # 18

NMC 1018099

FLD # 19

NMC 1018100

FLD # 20

NMC 1018101

FLD # 21

NMC 1018102

FLD # 22

NMC 1018103

FLD # 23

NMC 1018104

FLD # 24

NMC 1018105

FLD # 25

NMC 1018106

FLD # 26

NMC 1018107

FLD # 30

NMC 1018108


Annex 9 to Security Agreement


--------------------------------------------------------------------------------



FLD # 31

NMC 1018109

FLD # 32

NMC 1018110

FLD # 33

NMC 1018111

FLD # 34

NMC 1018112

FLD # 35

NMC 1018113

FLD # 36

NMC 1018114

FLD # 37

NMC 1018115

FLD # 38

NMC 1018116

FLD # 39

NMC 1018117

FLD # 40

NMC 1018118

FLD # 43

NMC 1018119

FLD # 44

NMC 1018120

FLD # 45

NMC 1018121

SAR CLAIMS

 

The following unpatented mining claims located in Township 8 South, Range 44
East, Nye County, Nevada

Claim Name

BLM Serial No

SAR # 21

NMC 1018122

SAR # 22

NMC 1018123

SAR # 23

NMC 1018124

SAR # 24

NMC 1018125

SAR # 25

NMC 1018126

SAR # 26

NMC 1018127

SAR # 27

NMC 1018128

SAR # 28

NMC 1018129

SAR # 1

NMC 1018130

SAR # 2

NMC 1018131

SAR # 3

NMC 1018132

SAR # 4

NMC 1018133

SAR # 5

NMC 1018134

SAR # 6

NMC 1018135

SAR # 7

NMC 1018136

SAR # 8

NMC 1018137

SAR # 9

NMC 1018138

SAR # 10

NMC 1018139

SAR # 11

NMC 1018140

SAR # 12

NMC 1018141

SAR # 13

NMC 1018142

SAR # 14

NMC 1018143

SAR # 15

NMC 1018144


Annex 9 to Security Agreement


--------------------------------------------------------------------------------



SAR # 16

NMC 1018145

SAR # 17

NMC 1018146

SAR # 18

NMC 1018147

SAR # 19

NMC 1018148

SAR # 20

NMC 1018149

TEE CLAIMS

 

The following unpatented mining claims located in Township 4 North, Range 33
East, Mineral County, Nevada

Claim Name

BLM Serial No

TEE # 7

NMC 1013830

TEE # 8

NMC 1013831

TEE # 9

NMC 1013832

TEE # 10

NMC 1013833

TEE # 14

NMC 1013834

TEE # 15

NMC 1013835

PAR CLAIMS

 

The following unpatented mining claims located in Township 26 South, Range 20
East, Grand County, Utah

Claim Name

BLM Serial No

PAR # 1

UMC 409581

PAR # 2

UMC 409582

PAR # 3

UMC 409583

PAR # 4

UMC 409584

PAR # 6

UMC 409585

PAR # 7

UMC 409586

PAR # 8

UMC 409587

PAR # 9

UMC 409588

PAR # 10

UMC 409589

PAR # 11

UMC 409590

PAR # 12

UMC 409591

PAR # 13

UMC 409592

PAR # 14

UMC 409593

PAR # 15

UMC 409594

PAR # 18

UMC 409595

PAR # 19

UMC 409596

PAR # 20

UMC 409597

PAR # 21

UMC 409598

 

 

Annex 9 to Security Agreement


--------------------------------------------------------------------------------